Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services’ Third-Quarter Net Income Triples in 2008 Unit Operating Costs Decline 24% FORT WORTH, TEXAS (November 5, 2008) – Quicksilver Gas Services LP (NYSE Arca: KGS) today reported net income for the third quarter of 2008 of $6.4 million ($.26 per limited partner unit – diluted), more than triple the $2.1 million reported in the prior-year period.For the nine months ended September 30, 2008, net income totaled $14.9 million ($.61 per limited partner unit – diluted), up more than 190% from the $5.1 million reported in the 2007 period. Distributable cash flow for the 2008 third quarter increased 113% to $11.5 million ($.48 per limited partner unit) from $5.4 million in the 2007 quarter.For the nine months ended September 30, 2008, distributable cash flow totaled $29.7 million ($1.23 per limited partner unit) compared to $11.8 million in the 2007 period. Third-Quarter 2008 Highlights · Increased average gathered volumes to 213 MMcf per day; up 105% versus the prior-year quarter · Increased average processed volumes to 153 MMcf per day; up 56% versus the prior-year quarter · Reduced unit operating costs 24% versus the prior-year quarter · Connected 66 new wells to the gathering system from Quicksilver Resources Inc. · Connected approximately 25 miles of gathering infrastructure “As a fee-based provider of gathering and processing services, Quicksilver Gas Services bears no direct commodity price risk, allowing us to fully capitalize on our rapidly expanding throughput volumes,” said Toby Darden, Quicksilver Gas Services president and chief executive officer.“Higher volumes resulted in increased utilization and efficiency of our plant and pipeline system, which reduced unit costs by 24% and fueled a doubling of our distributable cash flow.” Gathered volumes increased to 19,591 million cubic feet (MMcf) in the third quarter of 2008, up 105% from 9,554 MMcf in the prior-year quarter.Processed volumes increased 56% to 14,122 MMcf in the third quarter of 2008 from 9,032
